Citation Nr: 1044022	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for otopharyngeal cancer, to include as 
secondary to herbicide exposure; and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for cancer of the mandible, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1955 to June 
1970 and from March 1972 to September 1974.  The appellant is the 
recipient of the Purple Heart Medal, the Navy Commendation Medal 
with Combat "V", the Bronze Star Medal with Combat "V", the 
Vietnam Service Medal, the Armed Forces Expeditionary Medal, the 
Combat Action Ribbon, and the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought on appeal.  The appellant 
submitted a Notice of Disagreement with this determination in 
March 2006 and timely perfected his appeal in December 2006.

The appellant provided testimony before the undersigned Veterans 
Law Judge during a Travel Board hearing via video conference 
between Cleveland, Ohio and Huntington, West Virginia, in June 
2010.  A transcript of that proceeding has been associated with 
the appellant's VA claims file.

With regard to the veteran's petition to reopen his claim for 
otopharyngeal cancer, to establish jurisdiction over this issue, 
the Board must first consider whether new and material evidence 
has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2010).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims.

I.  Cancer of the Mandible

The appellant alleges that his cancer of the mandible is the 
result of his exposure to herbicides in the Republic of Vietnam 
(Vietnam) during his time in active duty service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The law and applicable regulatory provisions pertaining to Agent 
Orange exposure, expanded to include all herbicides used in 
Vietnam, provide that a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).

The law and regulations further stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2010).  The 
following diseases are deemed associated with herbicide exposure, 
under VA law: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 38 
C.F.R. § 3.309(e) (2010); see also 38 U.S.C.A. § 1116(f), as 
added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary of VA has specifically determined that a presumption of 
service connection is warranted.  See 38 U.S.C.A. § 1116 (West 
2002)

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases not 
subject to presumptive service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Initially, the Board notes that the appellant had service in 
Vietnam during the Vietnam era, and therefore, exposure to Agent 
Orange is conceded.  

While the Board is aware that cancer of the mandible is not 
specifically listed in 38 C.F.R. § 3.309(e), there is a medical 
question as to whether cancer of the lung, bronchus, larynx, or 
trachea, played a role in the origination of the appellant's 
cancer.  The Board is precluded from reaching its own 
unsubstantiated medical conclusions.  See Smith v. Brown, 8 Vet. 
App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, this matter must be remanded in order to obtain a 
medical opinion as to the nature and etiology of the appellant's 
mandible cancer.

II.  Otopharyngeal Cancer

In September 1997, the Board denied the appellant's claim of 
entitlement to service connection for otopharyngeal cancer, on 
the basis that this cancer did not fall within the presumption 
set forth in 38 C.F.R. § 3.309(e), as well as the fact that 
medical evidence did not exist connecting the appellant's 
otopharyngeal cancer to exposure to herbicides.  

In July 2005, the appellant petitioned to reopen this claim.  The 
Board finds that the appellant has not been provided notice 
compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  The appellant should also be provided notice compliant 
with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Further, the Board notes that the issue of entitlement to service 
connection for otopharyngeal cancer is inextricably intertwined 
with that of cancer of the mandible.  See Harris v. Derwinski, 1 
Vet. App 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the appellant 
with VA's duties to notify and assist, 
compliant with the aforementioned holdings 
in Kent and Dingess.

2.  Thereafter, the AMC should schedule 
the appellant for a VA examination with an 
appropriate expert to determine the nature 
and etiology of his otopharyngeal and 
mandible cancer.  The VA examiner should 
thoroughly review the appellant's VA 
claims file and a complete copy of this 
REMAND.  The VA examination report should 
reflect that this has been accomplished.  
The VA examiner should state whether it is 
at least as likely as not that the 
appellant's otopharyngeal and mandible 
cancer is the result of exposure to 
herbicides while in active duty service.  
The VA examiner is instructed to presume 
such exposure has occurred.  Also, the 
examiner should indicate whether cancer of 
the lung, bronchus, larynx, or trachea, 
played a role in the origination of the 
appellant's cancer.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, the issues should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp.2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

